Citation Nr: 1103689	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-31 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for ocular manifestations to 
include as secondary to service-connected diabetes mellitus.  

(In a separate decision, the Board has addressed the following 
issues:  Entitlement to a disability rating in excess of 10 
percent for hypertension, entitlement to an initial disability 
rating in excess of 40 percent for diabetes mellitus, and 
entitlement to service connection for a back disorder).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior remand.  

In September 2006, the Board remanded the issue of entitlement to 
service connection for ocular manifestations to include as 
secondary to diabetes mellitus to afford the Veteran a video 
conference hearing.  Following the remand, there is no indication 
that the Veteran was scheduled for a hearing or whether he 
withdrew this issue from appeal.  Therefore, in order to comply 
with the September 2006 remand, the issue must be remanded for a 
video conference hearing.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing in accordance with 
applicable procedures.  The appellant and his 
representative should be provided with notice 
as to the time and place to report for the 
hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


